Opinion by
Judge Peters:
If, as seems to be the case, appellants had assigned the notes described in the petition to John W. Clay and he had collected the same before he had assigned the note he held on them to Ev*485erett, they could have successfully pleaded them, by way of set-off in Everett’s action at law against them, but after judgment at law was rendered under Section 14, Civil Code, they can not make that defense available in equity, especially as it is not alleged, nor proved, that they were prevented from defending the action at law by any thing that Everett did or said.

Apperson & Reid, for appellants.


Turner, for appellees.

Wherefore the judgment is affirmed.